Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, respectively, of U.S. Patent No. 10,789,509. Claims 1-14 are broadened versions of claims 1-14 in the Patent and thus overlapping in scope and anticipated by the Patent.  The non-statutory double patenting anticipatory analysis is demonstrated below between independent claim 1 of the instant application vis-à-vis claim 1 of the Patent. 
Instant Application Claim 1
US Pat. No. 10,789,509 Claim 1
A computing system comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the computing system to perform:
		generating a plurality of prebuilt 	machine learning framework objects, each of the
	prebuilt machine learning framework objects 	comprising a plurality of sets of prebuilt 	machine learning components and one or more 	data mapping requirements, each of the prebuilt 	machine learning components being associated 	with a respective machine learning service;

		obtaining one or more datasets; 	




		obtaining a user-specified context for 	creating a particular machine learning 	application;
		selecting a particular prebuilt machine 	learning framework object from the plurality of 	machine learning framework objects based on 	the one or more datasets and the user-specified 	context for creating the particular machine 	learning application;
		identifying one or more candidate data 	mappings based on the data mapping 	requirements of the particular prebuilt machine 	learning framework object and the one or more 	datasets;












		determining a score for each of the 	respective candidate data mappings;
		selecting a particular data mapping of 	the one or more candidate data mappings based 	on the score;
		selecting a particular set of prebuilt 		machine learning components from the plurality 	of sets of prebuilt machine learning components 	of the particular prebuilt machine learning 	framework object which comprises:
			selecting at least two sets of 		prebuilt machine learning components 		from the plurality of sets of prebuilt 			machine learning components based 			on one or more implementation rules, 		the implementation rules indicating a 			particular platform associated with a 			system to execute the machine 			learning application; 
			scoring each of the at least 			two sets of prebuilt machine learning			components; and
			selecting the particular set of 		prebuilt machine learning components 		based on the scoring of the least two			sets; 
	generating the particular machine learning application from the particular prebuilt machine learning framework object based on the particular data mapping and the particular set of prebuilt machine learning components, the particular machine learning application comprising an executable application; and 
	deploying the machine learning application.
A computing system comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the computing system to perform:
		generating a plurality of prebuilt 	machine learning framework objects, each of the 	prebuilt machine learning framework objects 	comprising a plurality of sets of prebuilt 	machine learning components and one or more 	data mapping requirements, each of the sets of 	prebuilt machine learning components 	associated with a respective machine learning 	service;
		obtaining one or more datasets, 		wherein at least a portion of the one or more 	datasets comprises tabular data, the tabular data 	including at least one table comprising a 	plurality of rows and a plurality of columns;
		obtaining a user-specified context for 	creating a particular machine learning 	application;
		selecting a particular prebuilt machine 	learning framework object from the plurality of 	machine learning framework objects based on 	the one or more datasets and the user-specified 	context for creating the particular machine 	learning application;
		identifying one more candidate data 	mappings based on the data mapping 	requirements of the particular prebuilt machine 	learning framework object and the one or more 	datasets;		selecting a particular data mapping of 	the one or more candidate data mappings which 	comprises:
		mapping, for each of the candidate 	mappings, the at least one table to a particular table 	of a respective candidate mapping of the plurality of 	candidate mappings;
		mapping, for each of the candidate 	mappings, at least two columns of the plurality of 	columns of the table to two or more particular 		columns of the one or more datasets;

		determining a respective score for 	each of the respective candidate mappings; and 
		selecting the particular data mapping 	of the one or more candidate data mappings 	based on the respective scores;
		selecting a particular set of prebuilt 	machine learning components from the plurality 	of sets of prebuilt machine learning components 	of the particular prebuilt machine learning 	framework object which comprises:
			selecting at least two sets of 		prebuilt machine learning components 		from the plurality of sets of prebuilt 			machine learning components based 			on one or more implementation rules, 		the implementation rules indicating a 			particular platform associated with a 			system to execute the machine 			learning application;
			scoring each of the at least 			two sets of prebuilt machine learning 			components; and
			selecting the particular set of 		prebuilt machine learning components
		based on the scoring;

	generating the particular machine learning application from the particular prebuilt machine learning framework object based on the particular data mapping and the particular set of prebuilt machine learning components, the particular machine learning application comprising an executable application; and 
	deploying the machine learning application.


Independent claims 6 and 11 of the instant application can similarly be mapped to claims 6 and 11, respectively, of the Patent.
Dependent claims 2-5, 7-10 and 12-14 contain limitations that appear identical to dependent claims 2-5, 7-10 and 12-14 of the Patent.
Allowable Subject Matter
Claims 1-14 would be allowable if the Double Patenting rejection is overcome.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 6 and 11 as highlighted in Figures 3 and 5 of the instant Drawings.
The closest discovered prior art appears to be US Pat. Pub. No. 2018/0067732 to Seetharaman et al. (cited in the filed IDS, hereinafter Seetharaman), as applied in the parent application 16/218,425.  Seetharaman discloses Per claim 1, Seetharaman discloses a computing system (fig. 1…computing system) comprising: one or more processors (¶154…one or more processor); and memory storing instructions (¶154…memory) that, when executed by the one or more processors, cause the computing system to perform: generating a plurality of prebuilt machine learning framework objects (figs. 5, 20-26…pipeline steps are objects that are prebuilt and combined to make the data transformation dataflow; fig. 31, item 162…pipeline steps can be prebuilt by user in pipeline editor of the design environment; figs. 40 and 43…the user prebuilt dataflow 190 is input into Data AI System 150 and evaluated to return recommendations on modifying/creating new dataflows), each of the prebuilt machine learning framework objects comprising a plurality of sets of prebuilt machine learning components (figs. 23-24…pipeline steps contains sets of semantic actions which are prebuilt components; ¶93, 361+…semantic actions can include building a data structure, filtering data, grouping data, aggregating data or other actions that can be performed on data) and one or more data mapping requirements (fig. 35 and ¶302-347…a user implementing a dataflow/pipeline desires to choose data to be mapped from a source or input dataset or entity, with an input HUB, to a target or output dataset or entity, within an output HUB’, this being the mapping requirements whereupon the Data AI system can provide recommendations for data mapping though auto-mapping feature), each of the sets of prebuilt machine learning components associated with a respective machine learning service (fig. 50, item 902 and ¶463-466…semantic actions are provided by service providers that are interfaced through a common/pluggable service architecture, where semantic actions are registered with along with their required parameters 902; the recommendation engine can machine learn and reason over semantic actions and patterns of all plugged in services); obtaining one or more datasets (fig. 11, Datasets 390…obtaining datasets from input HUBs to process; fig. 20, items 220…ingesting raw data; figs. 22); obtaining a user-specified context for creating a particular machine learning application (fig. 17, item 530…recommendations bases on user application context; figs. 20 and 23…example of user application context in Sales; fig. 38…example GUI for pipeline editor where user establishing a Sales context in designing pipeline/application); selecting a particular prebuilt machine learning framework object from the plurality of machine learning framework objects (figs. 20-26…user selects particular pipeline steps/objects in design environment 750 pipeline editor) based on the one or more datasets (fig. 20, input HUBS / data sources; fig. 23, input data can be associated with sales context, e.g., salesforce or customer database); and the user-specified context (fig. 38…user-specifies context in GUI pipeline editor, e.g., for sales, and recommendations 760 are based on that context; fig. 17, item 530 and ¶251…recommendation context is based on user) for creating the particular machine learning application (figs. 36, 40 and 43…create/develop new dataflow applications); identifying one more candidate data mappings based on the data mapping requirements of the particular prebuilt machine learning framework object and the one or more datasets (fig. 31 and ¶329-334…identify potential candidate set of datasets or entities for mapping between sources and targets);  selecting a particular data mapping of the one or more candidate data mappings (¶332-334…recommendation/selection of source/target dataset/entity mappings made based on confidence scores); selecting a particular set of prebuilt machine learning components from the plurality of sets of prebuilt machine learning components of the particular prebuilt machine learning framework object (fig. 38, item 760…recommendation/selection of a set of semantic actions; fig. 39, item 776…selecting set of semantic actions); generating the particular machine learning application from the particular prebuilt machine learning framework object based on the particular data mapping and the particular set of prebuilt machine learning components (fig. 1, after application design/development in Design-Time System 160, then ‘Application Deployment’, and further refinement can be made from execution on Run-Time System 170’; fig. 40, ‘Development of New Dataflow Application’), the particular machine learning application comprising an executable application (fig. 5, items 304, 310…Build and Execute application; fig. 21…application built 570, compiled 582 and then executed in execution environment 580); and deploying the machine learning application (fig. 1, ‘Application Deployment’; fig. 4, item 294…deploy).
However, Seetharaman does not appear to disclose selecting a particular set of prebuilt machine learning components from the plurality of sets of prebuilt machine learning components of the particular prebuilt machine learning framework object further causes the system to perform: selecting at least two sets of prebuilt machine learning components from the plurality of sets of prebuilt machine learning components based on one or more implementation rules, the implementation rules indicating a particular platform associated with a system to execute the machine learning application; scoring each of the at least two sets of prebuilt machine learning components; selecting the particular set of prebuilt machine learning components based on the scoring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125